Gilbert, J.
1. Wliere a deed did not convey or purport to convey one tract of land embracing the lots stated therein as one whole body of land consisting of so many acres, but conveyed several distinct “tracts or parcels,” possession of one of the tracts or parcels named did not, by construction, extend over the others under the deed as color of title. “ It is only where all of the lots are conveyed as one tract of land that the statute makes the conveyance color of title to extend over them all, and constructively, by the possession of one, extends the grantee’s possession to all within the boundaries of the one tract described in the deed.” Barber v. Shaffer, 76 Ga. 285. Under the facts of this case the deed relied upon conveyed several tracts or parcels of land. These tracts were not all contiguous. There was evidence tending to show that the company had been in possession for the required length of time of one of the lots in the same tract as the lot sued for, but there were other lots and other tracts described .in the deed not contiguous to the lot sued for, or to the lot of which the company had possession.
2. Under the application of the principles above stated the judgment of the trial court is affirmed.

Judgment affirmed.


All the Justices concur.

W. U. Jacoway and Maddox, McCamy & Shwnale, for plaintiff.
McClure, Hale & McClure, for defendant: